Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claim 1, lines 9, 10, 12, and 13 (for numbering, see rejected claim 1 below) recite the term “Grow” (grown, growth, grows) and its variants.  The examiner has the opinion that it was meant to recite the term “expand” and its variants (expanded, expansion, expands).  Claims 2-7 are likewise objected to for their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (WO 2015186455).

. 	1. Nakano et al. teach:
A rotary electric machine/permanent magnet motor 100 comprising: 
a rotor 20 having a drive shaft 10; 
a stator 1 provided on an outer periphery of the rotor (fig 1); 
a bearing 8,9 that rotatably supports the drive shaft (fig 1); 
a holding member/bearing fixing portion 7 that contains an aluminum alloy member/bearing fixing portion 7 and holds the bearing (the bearing fixing portion is made of ADC 12); and 
a casing/frame 4 that houses the rotor, the stator, the bearing, and the holding member (fig 1), wherein the casing is made of a member that does not grow/expand permanently or an aluminum alloy member that has grown/expanded permanently before fixing the holding member to the casing (the frame 4 is made of the same material as applicant’s casing which is ADC 12…since the prior art has the same material, claimed and disclosed, the prior art’s ADC will have the same functional properties); and 
the holding member is in a state before permanent growth/expansion when fixed in the casing, and the holding member grows/expands permanently to be fixed more firmly to the casing (the frame 4 is made of the same material as applicant’s casing which is ADC 12…since the prior art has the same material, claimed and disclosed, the prior art’s ADC will have the same chemical/reactionary/functional properties…Still further, Nakano et al. teach shrink-fitting just as applicant discloses, see excerpt below & MPEP 2112 I & V).

    PNG
    media_image1.png
    548
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    862
    media_image2.png
    Greyscale


2. Nakano et al. teach:
The rotary electric machine according to claim 1, wherein in the holding member, a ratio of an outer diameter when returned to room temperature after heating at 200°C for five hours to an outer diameter at room temperature is 100.1% or more and 100.14% or less (the frame 4 is made of the same material as applicant’s casing which is ADC 12…since the prior art has the same material, claimed and disclosed, the prior art’s ADC will have the same chemical/reactionary/functional properties…Still further, Nakano et al. teach shrink-fitting just as applicant discloses, see excerpt below & MPEP 2112 I & V).



3. Nakano et al. teach:
 The rotary electric machine according to claim 1, wherein the holding member includes an ADC12 member (excerpt above).

4. Nakano et al. teach:
The rotary electric machine according to claim 1, wherein the holding member is fixed in the casing by bringing an outer peripheral surface into contact with an inner peripheral surface of the casing (the bearing fixing portion is either integral or separate from the frame 4…in the case of it being separately formed, the above limitations are taught, see excerpt below).

    PNG
    media_image3.png
    101
    862
    media_image3.png
    Greyscale

7. Nakano et al. teach:
A manufacturing method of a rotary electric machine/motor 100 including a rotor 20 having a drive shaft 10, a stator 1 provided on an outer periphery of the rotor (fig 1 above), a bearing 8,9 that rotatably supports the drive shaft (fig 1 above), a holding member/bearing fixing portion 7 that contains an aluminum alloy member/bearing fixing portion 7 and holds the bearing (the bearing fixing portion is made of ADC 12), and a casing/frame 4 that houses the rotor, the stator, the bearing, and the holding member (fig 1 above), the manufacturing method comprising an insertion step of inserting the holding member before permanent growth into the casing made of a member (the bearing fixing portion is either integral or separate from the frame 4…in the case of it being separately formed, the above limitations are taught, see excerpt below) that does not grow permanently or an aluminum alloy member that has permanently grown (the frame 4 is made of the same material as applicant’s casing which is ADC 12…since the prior art has the same material, claimed and disclosed, the prior art’s ADC will have the same chemical/reactionary/functional properties…Still further, Nakano et al. teach shrink-fitting just as applicant discloses, see excerpt below & MPEP 2112 I & V).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. in view of An et al. (EP 2924261).

5. Nakano et al. teach:
The rotary electric machine according to claim 1, wherein the casing has an opening in a portion opposite to a part where the stator is provided in a part where the holding member is provided, in an extending direction of the drive shaft, the rotary electric machine further comprises a cover member/heat sink 39 provided in the opening and fixed to the casing (see fig 1 above), but does not teach that the holding member is fixed in the casing by coming into contact with the cover member.

An et al. teach that the holding member/bearing housing 4b is fixed in the casing/motor housing 6b by coming into contact with the cover member/compressor housing 2 to provide a grease-sealed bearing (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakano et al. so that the holding member is fixed in the casing by coming into contact with the cover member, as taught by An et al. so as to provide a grease-sealed bearing.


6. Nakano et al. has been discussed above, re claim 1; but does not teach that the holding member includes a bearing holder/bearing sleeve 28 that holds the bearing 20A, and an annular ring/sleeve member 24b that is in contact with a surface of the bearing holder in a state before permanent growth before being fixed to the casing (), and the ring fixes the bearing holder in the casing by bringing an outer peripheral surface into contact with an inner peripheral surface of the casing.

An et al. teach that the holding member includes a bearing holder  that holds the bearing, and an annular ring that is in contact with a surface of the bearing holder and is made of an aluminum alloy member in a state before permanent growth/expansion (the bearing fixing portion of Nakano et al. is either integral or separate from the frame 4…in the case of it being separately formed, with heat shrinking, the above limitations are taught, see excerpts above) before being fixed to the casing, and the ring fixes the bearing holder in the casing by bringing an outer peripheral surface into contact with an inner peripheral surface of the casing (fig 7 below) to provide a grease-sealed bearing (abstract).

    PNG
    media_image4.png
    652
    757
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakano et al. so that the holding member includes a bearing holder that holds the bearing, and an annular ring that is in contact with a surface of the bearing holder and is made of an aluminum alloy member in a state before permanent growth before being fixed to the casing, and the ring fixes the bearing holder in the casing by bringing an outer peripheral surface into contact with an inner peripheral surface of the casing, as taught by An et al. so as to provide a grease-sealed bearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832